DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 9-16, 18, 19, 24-26 are rejected under 35 U.S.C. 103 as being rendered obvious by Ippen (U.S. Patent Application Publication No. 2017/0306227) in view of Kwon (U.S. Patent Application Publication No. 2018/0033856).

Regarding claim 1.

A quantum dot comprising: a semiconductor nanocrystal core comprising indium and phosphorous,([0032], core comprising InP, [0065]) a first semiconductor nanocrystal shell([0032], shell on core) disposed on the semiconductor nanocrystal core, the first semiconductor nanocrystal shell comprising zinc and selenium([0032], Shell including ZnSe, [0065]), and a second semiconductor nanocrystal shell([0032], second shell, , [0065]) disposed on the first semiconductor nanocrystal shell, the second semiconductor nanocrystal shell comprising zinc and sulfur([0032],second shell comprising ZnS, [0065]), wherein the quantum dot does not comprise cadmium([0032], no cadmium, [0065]), and
Ippen does not discloses:  
 wherein in the quantum dot, a mole ratio of sulfur with respect to selenium is less than or equal to about 2.5:1
in related art, Kwon discloses:  
wherein in the quantum dot, a mole ratio of sulfur with respect to selenium is less than or equal to about 2.5:1 (See [0102]-[0104] quantum dots lacking cadmium including the recited molar ratio).  
Kwon discloses that the recited features provide the benefit of exhibiting improved luminous efficiency even without cadmium.  See [0104].  Thus, it would have been obvious to modify the quantum dots of Kwon as taught by Kwon for the obvious benefits 

Regarding claim 2. 
Ippen discloses: 
The quantum dot of claim 1, wherein a thickness of the first semiconductor nanocrystal shell is greater than or equal to about 3 monolayers. ([0135])

Regarding claim 3.
Ippen discloses: 
 The quantum dot of claim 1, wherein a thickness of the second semiconductor nanocrystal shell is less than 0.7 nanometers. ([0154])

Regarding claim 4. 
Ippen discloses: 
The quantum dot of claim 1, wherein in the quantum dot, a mole ratio of zinc with respect to indium is less than or equal to about 50:1. ([0163])

Regarding claim 9.
Ippen discloses: 
 The quantum dot of claim 1, wherein a quantum efficiency of the quantum dot is greater than or equal to about 65%. ([0158])

Regarding claim 10. 
Ippen discloses: 
The quantum dot of claim 1, wherein a quantum efficiency of the quantum dot is greater than or equal to about 70%. ([0158])

Regarding claim 11. 
Ippen discloses: 
The quantum dot of claim 1, wherein in an ultraviolet-visible absorption spectrum of the quantum dot, a ratio of an absorbance at 450 nanometers to an absorbance at 350 nanometers is greater than or equal to about 0.08:1. (See Fig. 4, thin shell, disclosing the ratio)

Regarding claim 12.
Ippen discloses: 
 The quantum dot of claim 1, wherein the semiconductor nanocrystal core further comprises zinc. ([0073])

Regarding claim 13.
Ippen discloses: 
 The quantum dot of claim 1, wherein the first semiconductor nanocrystal shell does not comprise sulfur. ([0109]-[0145])

Regarding claim 14.
Ippen discloses: 
 The quantum dot of claim 1, wherein the first semiconductor nanocrystal shell is disposed directly on a surface of the semiconductor nanocrystal core. ([0109]-[0168])

Regarding claim 15. 

The quantum dot of claim 1, wherein the second semiconductor nanocrystal shell is an outermost layer of the quantum dot. ([0109]-[0168])

Regarding claim 16.
 Ippen discloses: 
 The quantum dot of claim 1, wherein the second semiconductor nanocrystal shell is disposed directly on a surface of the first semiconductor nanocrystal shell. ([0109]-[0168])

Regarding claim 18.
Ippen discloses: 
 The quantum dot of claim 1, wherein the quantum dot does not comprise an alkane monothiol compound on a surface thereof. (see [0032], no reference to a monothiol compound on the surface thereof.)

Regarding claim 19.

 A quantum dot-polymer composite comprising: a polymer matrix; and a plurality of quantum dots comprising the quantum dot of claim 1 dispersed in the polymer matrix. ([0114] [0162], disclosing the dots in a matrix)

Regarding claim 24. 
Ippen discloses: 
A display device, comprising a light source and a light emitting element, wherein the light emitting element comprises the quantum dot-polymer composite of claim 19 and the light source is configured to provide the light emitting element with incident light. ([0002] [0162])

Regarding claim 25. 
Ippen discloses: 
The display device of claim 24, wherein the incident light has a luminescence peak wavelength of about 440 nanometers to about 460 nanometers. ([0169])

Regarding claim 26. 

The display device of claim 24, wherein, the light emitting element comprises a sheet comprising the quantum dot-polymer composite. ([0162])



Claims 5-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ippen (U.S. Patent Application Publication No. 2017/0306227).

Regarding claims 5 and 6,
Ippen discloses all of the features of claim 1. 
Ippen does not disclose: . The quantum dot of claim 1, wherein when the quantum dot has a photoluminescent peak wavelength in a range from about 500 nanometers to about 550 nanometers, and a molar ratio of zinc with respect to indium is less than or equal to about 48:1 and when the quantum dot has a photoluminescent peak wavelength in a range from about 600 nanometers to about 650 nanometers, a molar ratio of zinc with respect to indium is less than or equal to about 30:1. 
Regarding claim 6. The quantum dot of claim 1, wherein when the quantum dot has a photoluminescent peak wavelength in a range from about 500 nanometers to about 550 nanometers, a molar ratio of sulfur with respect to selenium is greater than or equal to 
However, Ippen discloses that the photo luminescent quality is a function of the molar ratios, and as such, it would have been obvious to optimize the ratios for the obvikous benefit of obtaining a desired photo luminescent.  See Ippen abstract, [0001] [0169], [0026] [0028], [0133], [0152], [0153] and [0163].  As such, it would have been obvious to optimize the molar ratios for the obvious benefit of obtaining a desired photoluminescence of the device, and the features of claims 5-6 would have been obvious to one having ordinary skill in the art. See MPEP 2144


Regarding claims 7-8.
 Ippen discloses:  
The quantum dot of claim 1, wherein a thickness of the first semiconductor nanocrystal 
shell is greater than or equal to about 0.9 nanometers and less than or equal to about 3.1 nanometers. 
Regarding claim 8. 

Ippen discloses that the thickness of the shells is controlled by varying the amount of precursor, see [0112], and the different shell thickness affect the properties of the device.  As such, it would have been obvious to optimize the molar ratios for the obvious benefit of obtaining a desired photoluminescence of the device, and the features of claims 7-8 would have been obvious to one having ordinary skill in the art. See MPEP 2144.

Regarding claim 17. 
Ippen discloses all of the features of claim 1. 
Ippen does not disclose: 
The quantum dot of claim 1, wherein when the quantum dot has a photoluminescent peak wavelength in a range from about 500 nanometers to about 550 nanometers, the core has a size of greater than or equal to about 1 nanometer and less than about 2.7 nanometers, and when the quantum dot has a photoluminescent peak wavelength in a range from about 600 nanometers to about 650 nanometers, the core has a size of greater than or equal to about 2 nanometers. 
However, Ippen discloses that the photoluminescent peak of the device may be tuned to obtain the desired ranges, and that the core may be made in the desired thickness.  As . 

Claims 20-23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ippen (U.S. Patent Application Publication No. 2017/0306227) in view of Kwon (U.S. Patent Application Publication No. 2018/0033856) further in view of Paek (U.S. Patent Application Publication No. 2017/0059988).

Regarding claim 20. 
Ippen discloses all of the features of claim 19.  
Ippen does not disclose: 
The quantum dot-polymer composite of claim 19, wherein the polymer matrix comprises a carboxylic acid group containing binder polymer, and wherein the carboxylic acid group containing binder polymer comprises: a copolymer of a monomer mixture comprising a first monomer comprising a carboxylic acid group and a carbon-carbon double bond, a second monomer comprising a carbon-carbon double bond and a hydrophobic moiety and not comprising a carboxylic acid group, and optionally a third monomer comprising a carbon-carbon double bond and a hydrophilic moiety and not comprising a carboxylic acid group; a multiple aromatic ring-containing polymer 
In related art, Paek discloses: 
the polymer matrix comprises a carboxylic acid group containing binder polymer, ([0310] abstract)and wherein the carboxylic acid group containing binder polymer comprises: a copolymer of a monomer mixture comprising a first monomer ([0310] abstract)comprising a carboxylic acid group and a carbon-carbon double bond(([0310] abstract)), a second monomer comprising a carbon-carbon double bond and a hydrophobic moiety and not comprising a carboxylic acid group, and optionally a third monomer comprising a carbon-carbon double bond and a hydrophilic moiety and not comprising a carboxylic acid group; a multiple aromatic ring-containing polymer comprising a backbone structure in which two aromatic rings are bound to a quaternary carbon atom that is a constituent atom of another cyclic moiety in a main chain of the backbone structure, the multiple aromatic ring-containing polymer comprising a carboxylic acid group; or a combination thereof.([0214] abstract, [0016][0096]).  Paek discloses that the recited features provide the benefit of providing a good emission form the combination of the quantium dots and matrix.  As such, it would have been obvious to include the matrix of Paek in the device of Ippen for the obvious benefit of enhanced light extraction from the device.  Thus, the features of claim 20 would have been obvious to one having ordinary skill in the art. 

Regarding claim 21. 
Ippen discloses all of the features of claim 19.  
Ippen does not disclose: 
The quantum dot-polymer composite of claim 19, wherein the polymer matrix further comprises a polymerization product of a monomer combination comprising a thiol compound comprising at least one thiol group and an ene compound comprising a carbon-carbon unsaturated bond, a metal oxide fine particle, or a combination thereof 
In related art, Paek discloses: 
The quantum dot-polymer composite of claim 19, wherein the polymer matrix further comprises a polymerization product of a monomer combination comprising a thiol compound comprising at least one thiol group and an ene compound comprising a carbon-carbon unsaturated bond, a metal oxide fine particle, or a combination thereof ([0072], [0133], [0162] ) Paek discloses that the recited features provide the benefit of providing a good emission form the combination of the quantum dots and matrix.  As such, it would have been obvious to include the matrix of Paek in the device of Ippen for the obvious benefit of enhanced light extraction from the device.  Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art.


Ippen discloses all of the features of claim 19.  
Ippen does not disclose: 
The quantum dot-polymer composite of claim 19, wherein the quantum dot-polymer composite is in the form of a patterned film. 
In related art, Paek discloses: 
, wherein the quantum dot-polymer composite is in the form of a patterned film.([0003]). Paek discloses that the recited features provide the benefit of providing a good emission form the combination of the quantum dots and matrix.  As such, it would have been obvious to include the matrix of Paek in the device of Ippen for the obvious benefit of enhanced light extraction from the device.  Thus, the features of claim 22 would have been obvious to one having ordinary skill in the art.

Regarding claim 23.
Ippen discloses all of the features of claim 19.  
Ippen does not disclose: 
 The quantum dot-polymer composite of claim 19, wherein when the quantum dot-polymer composite is in the form of a film having a thickness of about 6 micrometers, an 
IN related art, Paek discloses: 
The quantum dot-polymer composite of claim 19, wherein when the quantum dot-polymer composite is in the form of a film having a thickness of about 6 micrometers, an amount of the plurality of quantum dots is less than or equal to about 45% by weight, based on a total weight of the composite, and an absorption of blue light of a wavelength of about 450 nanometers is greater than or equal to about 89%. ([0232], [0358], claim 14, [0065]) Paek discloses that the recited features provide the benefit of providing a good emission form the combination of the quantum dots and matrix.  As such, it would have been obvious to include the matrix of Paek in the device of Ippen for the obvious benefit of enhanced light extraction from the device.  Thus, the features of claim 23 would have been obvious to one having ordinary skill in the art.

Regarding claim 27. 
Ippen discloses all of the features of claim 24
Ippen does not disclose: 
The display device of claim 24, wherein the light emitting element comprises a stacked structure comprising a substrate and a light emitting layer disposed on the substrate, 
Paek discloses;
The display device of claim 24, wherein the light emitting element comprises a stacked structure comprising a substrate and a light emitting layer disposed on the substrate, wherein the light emitting layer comprises a pattern comprising the quantum dot-polymer composite and the pattern comprises a repeating section configured to emit light at a predetermined wavelength.([0158][0226][0227]) Paek discloses that the recited features provide the benefit of providing a good emission form the combination of the quantum dots and matrix.  As such, it would have been obvious to include the matrix of Paek in the device of Ippen for the obvious benefit of enhanced light extraction from the device.  Thus, the features of claim 27 would have been obvious to one having ordinary skill in the art.

Regarding claim 28.
 Ippen discloses all of the features of claim 24
Ippen does not disclose: 

In related art, Paek discloses: 

The display device of claim 27, wherein the pattern comprises a first section configured to emit a first light and a second section configured to emit a second light having a center wavelength that is different from a center wavelength of the first light.([0359], [0372][0374] and [0359], disclosing that the wavelength emissions may be tuned, and as such, it would have been obvious to optimize and change the wave length across the substrate for the obvious benefit of obtaining a desired emission.  Thus, the features of claim 28 would have been obvious to one having ordinary skill in the art. )


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898